By the COURT:
The question in this case is as to the conclusiveness of the survey of the boundary line between Sonoma and Napa Counties, as approved by the surveyor-general of this State. The Court below held that it was conclusive, and refused to receive evidence to contradict the survey.
*649Section 8972 of the Political Code reads: “All surveys finally approved under the provisions of this chapter arc conclusive ascertainments of lines and corners included therein.” Either the above section is unconstitutional, or the survey is ' conclusive. It is claimed that the section is unconstitutional, in that it attempts to confer on the surveyor-general judicial functions. We do not think that the functions exercised by him are judicial in their character; he is not, under that section, to decide what is the law. The Legislature had already, in regard to the boundary between the two counties, fixed the law; viz., that the summit of the dividing ridge should be the dividing line. We think it was competent for the Legislature to direct its officer to go upon the ground and run his lines along that ridge ; and in' doing so, he was acting more in a ministerial capacity ; and we think that it was competent for the Legislature to declare that the lines so run, that is, the location of the boundary line upon the ground, should be thereby defined and fixed.
No question is presented of improper action on the part of the surveyor-general.
Judgment affirmed.